                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:20-CR-019-KDB-DCK

 UNITED STATES OF AMERICA,                            )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 THOMAS ANSEL PHILLIPS,                               )
                                                      )
                Defendant.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To File Under

Seal” (Document No. 20) filed August 11, 2020. In accordance with the Local Rules, the Court

has considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Motion for Continued Release on Bond After Plea Based on

Exceptional Circumstances contains sensitive and private information that is inappropriate for

public access, including medical records. Having carefully considered the motion and the record,

and for good cause, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that Defendant’s “Motion To File Under Seal”

(Document No. 20) is GRANTED, and Defendant’s Motion for Continued Release on Bond After

Plea Based on Exceptional Circumstances (Document No. 19) is sealed until further Order of this

Court.

                                        Signed: August 12, 2020




         Case 5:20-cr-00019-KDB-DCK Document 21 Filed 08/12/20 Page 1 of 1
